Citation Nr: 1022554	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  05-38 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right hand 
disability, including as secondary to service-connected 
fractured right ulna.

2.  Entitlement to service connection for an acquired 
psychiatric disability, including depression and anxiety, 
including as secondary to service-connected fractured right 
ulna.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a shortened right 
leg.

6.  Entitlement to service connection for an eye disability.

7.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for residuals of a back injury.

8.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for sinusitis.

9.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a viral infection.

10.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for mitral valve syndrome.

11.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for posttraumatic stress disorder (PTSD).

12.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for bilateral pes planus.

13.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for temporomandibular joint disease (TMJ).

14.  Entitlement to an increased disability rating for a 
fracture of the right ulna, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from July 1975 to December 
1984.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.

In an October 2004 rating decision, the RO denied the 
Veteran's petitions to reopen previously denied claims of 
entitlement to service connection for residuals of a back 
injury, sinusitis, viral infection, mitral valve syndrome, 
PTSD, pes planus, and   TMJ, as well as denied claims for 
service connection of hearing loss, tinnitus, shortened right 
leg, and an eye disability.  

In an October 2006 rating decision, in pertinent part, the RO 
granted the Veteran an increased, 10 percent disability 
rating for his service-connected fractured right ulna, and 
denied claims of entitlement to service connection for a 
right hand disability, an acquired psychiatric disability, 
including depression and anxiety.  The Veteran has continued 
his appeal for a higher disability rating for his fractured 
right ulna.  See AB v. Brown, 6 Vet. App. 35 (1993).

Unfortunately, further development of the evidence is 
required before the Board can adjudicate the Veteran's 
petitions to reopen his previously denied claims of 
entitlement to service connection for residuals of a back 
injury, sinusitis, viral infection, mitral valve syndrome, 
PTSD, pes planus, and TMJ and his claims of entitlement to 
service connection for a shortened right leg, eye disability, 
bilateral hearing loss and tinnitus, as well as his claim for 
an increased disability rating for his fractured right ulna.  
So, regrettably, these claims are being remanded to the RO 
via the Appeals Management Center (AMC).  VA will notify him 
if further action is required on his part.


FINDINGS OF FACT

1.  There is no competent medical evidence indicating that 
the Veteran's right hand disability is causally or 
etiologically related to his active service, or causally 
related to or aggravated by service-connected disability.

2.   There is no competent medical evidence indicating that 
the Veteran's acquired psychiatric disability, including 
depression and anxiety, is causally or etiologically related 
to his active service, or causally related to or aggravated 
by service-connected disability.
                                                       

CONCLUSIONS OF LAW

1.  A right hand disability was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1101, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 
3.159, 3.301, 3.303, 3.304, 3.306, 3.310 (2009).

2.  An acquired psychiatric disability, including depression 
and anxiety, was not incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 
3.304, 3.306, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim.  As previously defined by 
the courts, those five elements include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters, dated in May 2005 and June 
2005 from the agency of original jurisdiction (AOJ) to the 
appellant.  The letters explained the evidence necessary to 
substantiate the Veteran's claims for increased disability 
evaluations and entitlement to service connection, as well as 
the legal criteria for entitlement to such benefits.  The 
letters also informed him of his and VA's respective duties 
for obtaining evidence. 

In addition, a March 2006 letter from VA, explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that was the basis of this appeal was decided after 
the issuance of an initial, appropriate VCAA notice.  
However, the notice elements required by Dingess/Hartman were 
provided to the appellant after the initial adjudication and 
the appellant's claims were readjudicated thereafter.  As 
such, the appellant has not been prejudiced and there was no 
defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Duty to Assist

With regard to the duty to assist, the claims files contain 
the Veteran's service treatment records and reports of VA and 
private post-service treatment and examination.  
Additionally, the claims files contain the Veteran's own 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also reviewed the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim. 

The record shows that the Veteran has been examined by VA in 
connection with his claims.  The Board has reviewed the 
examination reports, and finds that they are adequate for the 
purpose of deciding the issues.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Secondary Service Connection

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2008). The provisions 
of 38 C.F.R. § 3.310 were amended, effective from October 10, 
2006; however, the new provisions require that service 
connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability 
and comparing it to current level of disability. 71 Fed. Reg. 
52744-47 (Sept. 7, 2006). Although the stated intent of the 
change was merely to implement the requirements of Allen v. 
Brown, 7 Vet. App. 439 (1995), the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995. 
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made and the 
Veteran's claim was filed prior to the effective date of the 
revised regulation.  

Medical evidence is required to show this secondary cause-
and-effect relationship; mere lay opinion will not suffice.  
See Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).

Analysis

Based on the evidence of record, the Board finds that there 
is a preponderance of the evidence in favor of the Veteran's 
claims of entitlement to service connection for a right hand 
disability and an acquired psychiatric disability, including 
as due to his service-connected fractured right ulna.  
38 C.F.R. § 3.102.  

The Veteran alleges that his right hand disability and an 
acquired psychiatric disability are causally related to his 
service, including aggravation by his service-connected 
fractured right ulna.  In this regard, the Board notes that 
the Veteran testified at his April 2010 Board hearing that 
these disabilities are related to his service, and that his 
right hand disability is related to the same injury as his 
service-connected fractured right ulna.  The Board 
acknowledges that the Veteran was treated for an adjustment 
disorder with depressed mood in October 1984, related to 
interpersonal problems, but points out that this was acute 
and resolved with treatment.  The Board also notes that the 
Veteran's service treatment records do not show any right 
hand complaints, treatment, or diagnoses; the service 
treatment records related to his February 1980 fracture of 
his right ulna do not show any injury to his right hand.  
Likewise, the Veteran's October 1984 Report of Medical 
History and separation examination report do not show any 
right hand complaints or disabilities, and his psychiatric 
evaluation was normal.  See 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . . .").  See also Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  

Furthermore, the first post-service documentation of a right 
hand disability is not until June 2006 VA examination; his 
first reported treatment for depression and anxiety was in 
1996.  Accordingly, the Board cannot conclude that a right 
hand or acquired psychiatric disability is shown to have 
begun during service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology); see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding 
that VA did not err in denying service connection when the 
Veteran failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical 
documentation of his low back condition).  

Nevertheless, the Board notes that the provisions of 
38 C.F.R. § 3.303(d) specifically permit a grant of service 
connection even when the initial diagnosis occurred after 
service, so long as there is competent medical evidence 
establishing the necessary link to service.  However, the 
Board notes that the June 2006 VA examiner found that the 
Veteran's right hand disability was not related to the 
Veteran's military service, including his service-connected 
fractured right ulna.  According to the VA examination report 
and addendum, the Veteran has right hand pain associated with 
paresthesia and numbness, which is less than likely related 
to the Veteran's military service or his service-connected 
fractured right ulna.  The VA examiner noted that x-rays of 
the right hand were negative and there was no evidence that 
the Veteran had any muscle atrophy to suggest a causal 
relationship to the original 1980 incident.  Similarly, EMG 
and neurological testing were negative for any chronic 
neuropathy, radiculopathy, or myelopathy related to the 
Veteran's right ulna fracture.  Furthermore, the May 2006 VA 
examination report concluded that the Veteran's acquired 
psychiatric disability was not likely to be causally related 
or aggravated by the Veteran's military service or his 
service-connected fractured right ulna.  According to the VA 
examiner, the Veteran's psychiatric disability is related to 
the Veteran's abusive childhood, a family history of 
depression and mental illness, which were exacerbated by the 
Veteran's post-service polysubstance abuse.  See Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992)) ("In order for 
service connection for a particular disability to be granted, 
a claimant must establish he or she has that disability and 
that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"  See also 
Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating 
the evidence and rendering a decision on the merits, the 
Board is required to assess the credibility and probative 
value of proffered evidence in the context of the record as a 
whole).  

The Board finds that the May 2006 and June 2006 VA 
examinations must be given great probative weight because the 
opinions were based on a review of the entire record and full 
examination, as well as accompanied by an explanation of the 
rationale.  The VA examination reports concluded, with a 
clear basis and rationale, that there was no evidence that 
the Veteran's right hand disability and acquired psychiatric 
disability were related to the Veteran's military service.  
See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating 
that factors for assessing the probative value of a medical 
opinion are the physician's access to the claims folder and 
the thoroughness and detail of the opinion).  See also 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) 
(finding that most of the probative value of a medical 
opinion comes from its reasoning, and threshold 
considerations include whether the person opining is suitably 
qualified and sufficiently informed).

The Board observes that medical evidence generally is 
required to establish a medical diagnosis or to address 
questions of medical causation.  Lay assertions of medical 
status do not constitute competent medical evidence for these 
purposes.  Bostain v. West, 11 Vet. App. 124, 127 (1998); 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Nevertheless, 
lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  See 38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  The Veteran has not shown, however, that 
he has the expertise required to offer an opinion regarding 
any causal relationship between his right hand disability and 
his acquired psychiatric disability, including depression and 
anxiety, and his active service.  While the Veteran's 
contentions have been considered carefully, these contentions 
are outweighed by the medical evidence of record.

As there is a preponderance of evidence against his claims of 
entitlement to service connection for a right hand disability 
and an acquired psychiatric disability including depression 
and anxiety, the benefit-of-the-doubt rule does not apply.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).



	(CONTINUED ON NEXT PAGE)




ORDER

The claim for service connection for a right hand disability, 
including as secondary to a service-connected fractured right 
ulna, is denied.

The claim for service connection for an acquired psychiatric 
disability, including depression and anxiety, including as 
secondary to a service-connected fractured right ulna, is 
denied.


REMAND

The Veteran's claims of entitlement to service connection for 
sinusitis, TMJ, mitral valve syndrome, bilateral pes planus, 
viral infection, and residuals of a back injury were 
originally denied by the RO in a March 1986 rating decision; 
his claim of entitlement to PTSD was originally denied in an 
October 1995 rating decision.  No appeal was filed.  His 
petition to reopen his claims of entitlement to service 
connection for residuals of a back injury and PTSD were 
denied by the RO in October 1995 and December 1996 rating 
decisions, respectively.  These determinations are final.  
See 38 U.S.C.A. § 7105 (West 2002).

The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, the initial question before the Board remains 
whether new and material evidence has been presented to 
reopen the claims.

As noted above, the Veterans Claims Assistance Act of 2000 
(VCAA) describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  
However, the Veteran has not received adequate VCAA notice 
with regard to his petitions to reopen his previously denied 
claims of entitlement to service connection for sinusitis, 
TMJ, mitral valve syndrome, bilateral pes planus, viral 
infection, PTSD, and residuals of a back injury.   The Board 
acknowledges that the Veteran was provided VCAA notice 
letters, but finds that these letters were insufficient.  

In this regard, the Board notes that, the VCAA letters 
provided an erroneous letters provided an erroneous, out-of-
date, explanation of the information and evidence necessary 
to substantiate a petition to reopen a previously denied 
claim.  The RO did not apprise the Veteran of the new 
regulations redefining what constitutes "new and material 
evidence" and did not clarify the types of assistance VA will 
provide to a claimant attempting to reopen a previously 
denied, and unappealed, claim.  See 38 C.F.R. §§ 3.156(a), 
3.159(c) (2009).  These specific provisions are applicable to 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
at 45,620.  As the current claims were filed after this date, 
they apply in this particular case at hand.  

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court issued a decision that established significant new 
requirements with respect to the content of the VCAA notice 
for reopening claims.  According to the Court, in the context 
of a claim to reopen, the Secretary must look at the bases 
for the denial in the prior decision and to respond by 
providing the appellant with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  Further, in 
providing instruction as to what information would be 
considered "new and material", the Court indicated that 
"material" evidence would include (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.  "New" evidence would be considered new only if 
it had not been submitted previously to VA and was neither 
"cumulative nor redundant" of evidence already in the 
record.  

In this light, the July 2005 and November 2007 VCAA 
notification letters sent to the Veteran are insufficient.  
The VCAA letters did not inform the veteran that new and 
material evidence, pursuant to the prior version of 38 C.F.R. 
§ 3.156(a), could be submitted to reopen his claims.  
Moreover, these letters did not indicate what type of 
evidence would qualify as "new" evidence or specifically 
inform the veteran as to what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denials.  

In view of the foregoing, the Board finds that the claims 
must be remanded for compliance with the VCAA and recent case 
law.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(failure by the BVA to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform a claimant of 
which evidence the VA will seek to provide and which evidence 
the claimant is to provide, is remandable error).  

The Board also notes that the Veteran has not yet been 
provided with a VA examination which addresses whether the 
Veteran's claimed shortened right leg, eye disability, 
bilateral hearing loss and tinnitus are related to his 
service.  In this regard, the Board acknowledges that the 
Veteran's service treatment records do not show treatment or 
diagnoses of shortened right leg, bilateral hearing loss or 
tinnitus; there are service treatment records related to the 
Veteran's treatment for possible optic neuritis.  
Nevertheless, the Board notes that the Veteran claims that, 
even absent an acute event or injury during service, his 
cumulative service resulted in his current shortened right 
leg, eye disability, bilateral hearing loss and tinnitus.   
VA adjudicators may consider only independent medical 
evidence to support their findings; they may not rely on 
their own unsubstantiated medical conclusions.  If the 
medical evidence of record is insufficient, VA is always free 
to supplement the record by seeking an advisory opinion, or 
ordering a medical examination to support its ultimate 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Accordingly, the Board finds that the Veteran should 
be afforded a VA examination in order to determine nature and 
etiology of the Veteran's shortened right leg, eye 
disability, bilateral hearing loss and tinnitus, if any.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

The Board notes that, at his April 2010 hearing, the Veteran 
claimed entitlement to a total disability rating based on 
individual unemployability (TDIU).  However, this claim has 
not yet been adjudicated by the RO.  The disposition of the 
Veteran's claims of entitlement to service connection, as 
well as his claim for an increased disability rating for his 
service-connected fractured right ulna, could potentially 
impact the disposition of the claim of entitlement to a TDIU, 
and vice versa.  See Norris v. West, 12 Vet. App. 413 (1999).  
When the record contains evidence of potential entitlement to 
a total disability rating based on individual unemployability 
(TDIU), that evidence becomes an inferred claim that must be 
adjudicated.  See Norris v. West, 12 Vet. App. 413 (1999); 
see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001) (Once a veteran submits evidence of a medical 
disability and makes a claim for the highest rating possible, 
and additionally submits evidence of unemployability, the 
"identify the benefit sought" requirement of 38 C.F.R. § 
3.155(a) is met and the VA must consider total disability 
based on individual unemployability).  

In VAOPGCPRPEC 6-96, VA General Counsel held that when the 
issue of entitlement to an extraschedular rating or a TDIU 
rating for a particular service-connected disability or 
disabilities is raised in connection with a claim for an 
increased rating for such disability or disabilities, the 
Board would have jurisdiction to consider that issue and if 
the Board determines that further action by the RO is 
necessary with respect to the issue, the Board should remand 
that issue.  See also, Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final decision on 
one issue cannot be rendered until a decision on the other 
issue has been rendered).  This also avoids piecemeal 
adjudication of the claims with common parameters.  See 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

However, since the determination on the issues of entitlement 
to service connection could impact on the Veteran's claim for 
TDIU, action on the Veteran's claim for an increased 
disability rating for his fractured right ulna must also be 
deferred pending the requested development.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a corrective 
VCAA notice letter under 38 U.S.C.A. § 
5103 (a) and 38 C.F.R. § 3.159(b).  The 
letter must:  (a) inform him of the 
information and evidence that is 
necessary to reopen his previously denied 
claims for service connection of 
sinusitis, TMJ, mitral valve syndrome, 
bilateral pes planus, viral infection, 
PTSD, and residuals of a back injury, in 
compliance with the revised version of 
§ 3.156(a) (as in effect since August 29, 
2001) and the Court in Kent v. Nicholson, 
20 Vet. App. 1 (2006)); (b) inform him of 
the information and evidence that VA will 
seek to provide; (c) inform him of the 
information and evidence he is expected 
to provide; and (d) request that he 
provide any evidence in his possession 
pertaining to his claims to VA.  
See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  See, too, 
Huston v. Principi, 17 Vet. App. 195 
(2003).  In particular, the Veteran must 
be apprised of the basis for the prior 
final denial, and informed of what 
evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
for a sinusitis, TMJ, mitral valve 
syndrome, bilateral pes planus, viral 
infection, PTSD, and residuals of a back 
injury that were found insufficient in 
the previous denials.

2.  The RO should schedule the Veteran 
for a VA orthopedic examination 
to determine the nature and etiology of 
his shortened right leg, including 
whether it is at least as likely as not 
(i.e., 50 percent or greater probability) 
that his current shortened right leg, if 
any, is related to his service in the 
military, to include any alleged injuries 
during his period of military service.  
To assist in making this important 
determination, have the designated 
examiner review the claims file for the 
Veteran's pertinent medical history, 
including a copy of this remand, the 
Veteran's service medical records, and 
pertinent post-service medical records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's 
opinion should be fully explained 
with reference to pertinent evidence in 
the record.  If an opinion cannot be 
provided without resorting to 
speculation, please indicate this in the 
report.  

3.  The RO should schedule the Veteran 
for a VA eye examination to determine the 
nature and etiology of his eye 
disability, including whether it is at 
least as likely as not (i.e., 50 percent 
or greater probability) that his current 
eye disability, if any, is related to his 
service in the military.  To assist in 
making this important determination, have 
the designated examiner review the claims 
file for the Veteran's pertinent medical 
history, including a copy of this remand, 
the Veteran's service medical records, 
and pertinent post-service medical 
records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's 
opinion should be fully explained 
with reference to pertinent evidence in 
the record.  If an opinion cannot be 
provided without resorting to 
speculation, please indicate this in the 
report.  

4.  Schedule the Veteran for a VA 
examination, including an audiogram and 
Maryland CNC speech recognition test, to 
determine the nature, etiology and 
severity of any current bilateral hearing 
loss and tinnitus.  The examiner is then 
requested to offer an opinion as to 
whether it is at least as likely as not 
(i.e., 50-percent or greater probability) 
that current bilateral hearing loss and 
tinnitus, if any, are related to his 
service in the military - in particular, 
to noise exposure he sustained while in 
the military.  

To assist in making this important 
determination, have the designated 
examiner review the relevant evidence in 
the claims file, including the Veteran's 
service treatment and personnel records.  
Also have the examiner take into 
consideration the Veteran's medical, 
occupational, and recreational history 
prior to and since his active service.  
If, per chance, an opinion cannot be 
provided without resorting to 
speculation, please expressly indicate 
this in the report of the evaluation.

5.  Following completion of the 
aforementioned development, the RO must 
also adjudicate the Veteran's 
inextricably intertwined TDIU claim.  
Notice of the determination, and his 
appellate rights, should be provided to 
the appellant.

The Veteran must be advised that a timely 
notice of disagreement, and substantive 
appeal (e.g., a VA Form 9) concerning the 
TDIU issue must be received in order to 
invoke the Board's appellate 
consideration.  If, and only if, the 
Veteran submits a timely substantive 
appeal concerning the TDIU claim, 
following issuance of a statement of the 
case, should this additional issue be 
forwarded to the Board for appellate 
consideration.  

6.  Thereafter, the RO should consider 
all additional evidence received since 
the most recent supplemental statement of 
the case, and readjudicate the petitions 
to reopen his previously denied claims of 
entitlement to service connection 
sinusitis, TMJ, mitral valve syndrome, 
bilateral pes planus, viral infection, 
PTSD, and residuals of a back injury and 
his claims of entitlement to service 
connection for shortened right leg, eye 
disability, bilateral hearing loss and 
tinnitus, as well as his claim of 
entitlement to an increased disability 
rating for his fractured right ulna.  If 
the benefits sought remain denied, the RO 
should issue a supplemental statement of 
the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The purpose of this remand opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


